Citation Nr: 0513068	
Decision Date: 05/13/05    Archive Date: 05/25/05

DOCKET NO.  02-03 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from April 1960 to April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied entitlement to service connection 
for hepatitis C.

The veteran presented testimony at a personal videoconference 
hearing in August 2002 before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript is attached to the 
claims file.  

The claim was remanded in July 2003 for additional 
development.  Most recently, in a supplemental statement of 
the case issued in January 2005, the RO continued the denial 
of entitlement to service connection for a liver disorder, to 
include hepatitis C.  The case has been returned to the Board 
for further appellate review.


FINDING OF FACT

The Board finds that the competent and probative medical 
evidence of record is sufficient to create an approximate 
balance in the record as to whether the veteran has hepatitis 
C that is related to service. 


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, hepatitis C 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue currently before the Board arose from a 
claim received in June 1999.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  

Although the claim was initially denied on the basis that a 
well-grounded claim had not been submitted, during the 
pending appeal the claim was adjudicated on the merits.  In 
December 2003, the RO sent a letter to the veteran advising 
him of the provisions of the VCAA and the potential effect on 
his claim.  

The Board is satisfied that all necessary development 
pertaining to the issue of entitlement to service connection 
for hepatitis C has been properly undertaken.  The Board is 
confident in this assessment because the evidence as 
presently constituted is sufficient in establishing a full 
grant of benefits.  Therefore, any outstanding development 
not already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  Given the favorable outcome as discussed 
below, no conceivable prejudice to the appellant could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).    

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

II.  Pertinent legal criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  With 
chronic disease shown as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumption period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

III.  Factual background

In the veteran's claim received in June 1999, he stated that 
he believes hepatitis C was due to an intravenous (IV) 
infusion he received in the hospital at Webb Air Force Base 
in Texas.  He submitted medical records from a private 
doctor, P.T., M.D., showing a diagnosis of hepatitis C in 
March 1998.  

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of hepatitis.  

Evidence submitted earlier, in connection with a different 
claim, included private medical records that showed a 
clinical blood chemistry test result of a high alanine 
aminotransferase (ALT) in January 1992.  At the time of 
surgery in September 1993 for an unrelated disorder, the 
veteran denied any gastrointestinal conditions, and an 
examination of the abdomen noted bowel sounds present without 
megaly, mass, or tenderness.  Also VA treatment records noted 
an abnormal liver profile in January 1995 and a February 1995 
entry noted both increased liver enzymes and that laboratory 
results for ALT and aspartate aminotransferase (AST) were 
increased.  

VA outpatient treatment records for the period from March 
1998 to July 1999 show that in March 1998 the veteran was 
anxious about positive hepatitis C results, with no history 
of alcohol dependence.  A VA doctor noted that hepatitis C 
was positive, and that the veteran had no history of blood 
transfusion and no history of IV drug abuse.  In February 
1999, the veteran underwent a liver biopsy, and the diagnosis 
was chronic hepatitis C with mild chronic activity and mild 
fibrosis.  At a follow-up appointment, it was noted that the 
veteran had hepatitis C virus (HCV) with normal liver 
function tests (LFTs), the biopsy showed mild fibrosis, and 
he was clinically asymptomatic except (illegible).  There 
were no signs of chronic liver disease.  The assessment was 
HCV with normal ALT and mild fibrosis in liver biopsy.  
According to the veteran, he had a history of elevated LFTs 
in the past.  He was treated with medication.  

Records received from the Social Security Administration 
(SSA) show that the veteran is in receipt of an SSA 
disability award based on impairments of hepatitis C, chronic 
liver disease, degenerative joint disease and bilateral 
hearing loss.  There was no statement in the SSA records as 
to the etiology of hepatitis C or chronic liver disease. 

The veteran wrote in August 1999 that, as shown in his 
service medical records, he had had various medical 
disabilities and procedures performed which contributed to 
his current disability.  These included extensive dental 
work, dental surgery, and surgical removal of cysts on his 
face.  He said that, also in service, he was hospitalized for 
a liver virus and treated with antibiotics, suffered 
influenza viruses that were treated with antibiotics, and had 
pneumonia.  He described his post-service illnesses.  He 
stated that records were not available from the family doctor 
whom he saw for the first 20 years post service.  The veteran 
has also indicated that he had donated blood on three 
occasions while assigned to Vietnam.  
 
In his notice of disagreement, the veteran claimed that the 
flu symptoms that he had in service were the same as his 
later hepatitis C symptoms.  

The veteran testified in August 2002 that he had the flu and 
pneumonia several times in service, and thought that the 
symptoms of those conditions were the same as those of 
hepatitis C.  He mentioned other incidents that could be 
responsible for exposure, including an abrasion suffered in a 
fight and other medical procedures performed in service.  He 
stated that he had served in Vietnam as a warehouse supply 
man.  He also served for approximately two months on a 
security force.  He recalled that, prior to serving in 
Vietnam, he had been very sick and hospitalized, during which 
time he had an IV line placed in his arm.  He denied having 
any history of body piercings, tattoos, or risky sexual 
activity in or after service.  He denied having surgery for 
some medical problems he experienced after service.  

The veteran was afforded a VA Compensation and Pension (C&P) 
examination in May 2003.  He reported serving in the military 
as a supply person and security police officer.  He indicated 
that, after he left the service, he had worked for a computer 
company for 24 years, and had not worked since 1995.  He 
related his medical history of hepatitis C and stated that he 
was not receiving treatment at that time.  He described his 
symptoms.  The veteran denied any risk factors for liver 
disease like transfusion or organ transplant prior to 1995, 
hemodialysis, tattoos, body piercing, IV drug use, or high 
risk sexual activity.  He claimed that he had been 
hospitalized in service for 48 hours, but did not know if at 
that time he had hepatitis C.  He denied any alcohol 
drinking.  The examination findings were recorded.  The 
laboratory data showed a normal LFT and normal "PT/PTT" 
(prothrombin time/partial thromboplastin time).  A hepatitis 
C test done in January of 2003 was negative, and a hepatitis 
C confirmatory was negative.  A hepatitis C test was pending.  
The examiner had reviewed the file, and noted that the 
veteran had an abnormal LFT in 1995, and a liver biopsy in 
1999 that was positive with fibrosis.  He had been treated 
with medication for more than a year, but since 2000 had not 
followed-up with the gastrointestinal specialist.  The last 
test done in January 2003 was negative for hepatitis C.  The 
examiner did not express an opinion as to etiology, but noted 
there had been a discussion as to the flu-like symptoms in 
service and symptoms of hepatitis C.  The examiner 
recommended that the veteran see a specialist to determine 
whether hepatitis C was still present.  

In January 2004, the veteran listed risk factors in service 
of extensive dental surgery, two surgeries to remove a cyst 
on the left side of his face, and a 48 hour hospitalization 
in August 1963 when he recalled having an IV line placed, and 
believed a blood transfusion occurred.  He noted that, when 
he was in Vietnam and assigned to a security force, he had 
received two weeks of jungle combat and survival training.  
They sterilized water in the field with a pill, which he 
indicated was now a questionable procedure.  He also was 
assigned to a work detail at a mortuary, unloading bodies, 
and there was blood all over the place.  Another work detail 
involved cleaning up the flight line of destroyed containers 
of herbicide after a Vietcong attack.  The veteran stated 
that herbicides are a factor with people with liver problems 
since a large amount of agricultural migrant workers and 
Vietnam veterans are afflicted.  

In January 2004, his positive answers on a risk factors for 
hepatitis questionnaire were that he had engaged in high-risk 
sexual activity overseas while in service, had shared razor 
blades in Vietnam where the Vietnamese barbers reused the 
same razor and razor blades without hot water for 
sterilization, thought he had undergone blood transfusion in 
August 1963, and had been exposed to contaminated blood or 
fluids in Vietnam in 1966 when he was assigned to a work 
detail unloading bodies at the base mortuary.  

He submitted lab work results of August 2003 and October 
2003, which he claimed would contradict the May 2003 VA 
examination.  These records show that in October 1993 the 
result of test HCV Quantasure was less than 5 Copies/mL and 
less than 2 International Units/mL.  The test information 
provided was that results greater than or equal to 5 
Copies/mL of HCV RNA indicated the presence of virus-specific 
nucleic acid sequence.  In August 2003, the test for Hep C 
Virus Ab was reactive and negative.

VA outpatient treatment records show that the veteran was 
seen periodically for HCV, and received medication for 
treatment.  In January 1999 his LFTs were high and he was 
referred to the Albuquerque VA Medical Center for advice for 
treatment for hepatitis C.  In November 1999 his LFTs were 
still high.  In December 2000, it was noted that hepatitis C 
was negative, and now came as positive.  He was to follow up 
with liver function tests.  In January 2003, it was noted he 
was dormant hepatitis C.  A laboratory test, HEPCCON, was 
negative for hepatitis C.

At a VA C&P examination in July 2004, the examiner reviewed 
the claims folder and noted history of mildly elevated ALT in 
the past, since at least 1993.  He also had, in the past, 
evidence of having the virus in his blood, based upon a 
positive hepatitis C quantitative PCR assay performed in May 
1998.  A liver biopsy in February 1999 showed mild 
inflammation and mild fibrosis.  The veteran reported 
intermittent fatigue for many years, and said he experienced 
recurrent episodes of flu-like symptoms when he was in the 
service which had continued until the date of the 
examination.  He had received treatment for a total of 12 
months, which was successful and eradicated the virus.  Since 
completion of the treatment, he had had a negative blood test 
for the presence of virus in his blood on at least four 
occasions.  In addition, his liver enzymes had been normal 
over the last two years.  

When asked about risk factors for contracting hepatitis C, 
the veteran denied using intravenous drugs before, during, or 
after service.  He also denied intranasal cocaine use, having 
a blood transfusion or hemodialysis, or having tattoos.  The 
veteran reported working in a mortuary in Vietnam washing 
blood-covered bodies with a hose, and thought that he might 
have been exposed to a large amount of blood.  The examiner 
noted that this risk factor was not mentioned in the 
veteran's medical records.  In addition, the veteran 
indicated that he had been administered several shots, and 
that the barbers in Vietnam used the same razors to shave 
multiple people.  The examiner noted that, from review of the 
veteran's medical record, there was also a claim of having an 
abrasion when he had a fight in service and was exposed to 
some blood.  

The clinical findings were recorded.  The abdomen was soft 
and nontender, with no hepatosplenomegaly or ascites.  The 
impression was that the veteran had, in the past, evidence of 
active hepatitis C with viremia.  The examiner noted that it 
was impossible to determine when and how he contracted the 
hepatitis C, but that, based upon his claim of risk factors, 
it was at least as likely as not to have been caused by some 
incident or event of active military service.  He repeatedly 
denied using IV drugs before, during or after being 
discharged from the service, and he denied any other common 
risk factors, such as a blood transfusion or tattoos or high 
risk sexual activities.  The examiner noted that the veteran 
was currently considered to be cured from hepatitis C, based 
on a repeatedly negative hepatitis C virus ribonucleic acid 
by polymerase chain reaction.  In addition, his liver biopsy, 
prior to treatment in 1999, had revealed only mild liver 
disease.  This would most likely have improved after the 
eradication of hepatitis C, and was very unlikely to have 
gotten worse or to have progressed since 1999.  The examiner 
opined, that based on this clinical history, it was unlikely 
that the veteran had currently a significant liver disease 
that would interfere with the function of his liver, or with 
his quality of life. 


IV.  Analysis

The veteran contends that he is entitled to service 
connection for hepatitis C.  He alleges that he acquired the 
illness in service.  

In this regard, he contends that he had symptoms of hepatitis 
in service.  As a layperson he is competent to describe his 
symptoms, that is, to report that as to which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
He, is not, however, competent to offer his medical opinion 
as to cause or etiology of the claimed disability, as there 
is no evidence of record that the veteran has specialized 
medical knowledge.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opinion 
on matter requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  His statements are not competent medical evidence of 
a nexus between his hepatitis C and active service, or 
claimed continuity of symptomatology demonstrated after 
service. 

A review of the evidence reflects that the July 2004 VA 
examination, which included a review of the claims file, 
contains an opinion that the veteran's hepatitis C is as 
likely as not related to service.  The examiner in July 2004 
noted that there was no record documenting the veteran's 
report of working in a mortuary and being exposed to a large 
amount of blood, but the examiner referred to other risk 
factors in service, namely, hypodermic shots, sharing of 
razors, and being exposed to some blood in a fight in 
service.  The available service medical records confirm that 
the veteran did receive shots and treatment for abrasions in 
service.  It appears that the VA examiner's opinion was based 
on review of the claims file and sound medical judgment.  The 
Board notes that there is no medical evidence to conflict 
with these findings, and also that there is no evidence that 
the veteran participated in any high-risk activities outside 
of service that would have likely caused his hepatitis C.  

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit-of-the-doubt provisions of 38  
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  In Gilbert 
v  Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court specifically 
stated that entitlement need not be established beyond a 
reasonable doubt, by clear and convincing evidence, or by a 
fair preponderance of the evidence.  Under the benefit-of-
the-doubt doctrine established by Congress, when the evidence 
is in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

Here, there is competent medical evidence of record 
supporting the veteran's claim that his hepatitis C developed 
in service.  There is no competent medical evidence which 
conflicts with this finding.  There is no medical evidence of 
record to refute the professional medical opinion of the VA 
physician, and there are no prevailing reasons to doubt the 
credibility or probative value of the physician's statement.  

In view of the foregoing appellate record, and without 
finding error in the RO's action, the Board will exercise its 
discretion to find that the evidence is in relative 
equipoise, and will conclude that the veteran's hepatitis C 
is related to service.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra.  Accordingly, service connection is 
granted for hepatitis C.


ORDER

Entitlement to service connection for hepatitis C is granted.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


